IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 6, 2009
                                     No. 08-40274
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

v.

VICTOR HUGO LUCERO-SIMENTAL, also known as, Mario Reyes-Simental,
also known as, Rudolfo Simental,

                                                  Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:07-CR-593-1


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Victor Hugo Lucero-Simental appeals from his conviction of illegal reentry
following deportation. Lucero-Simental contends solely that his ninety-six-
month sentence was unreasonable.
       Lucero-Simental did not object to his sentence or raise the same
arguments in the district court that he advanced in favor of the sentence he
requested. His contentions arguably should be reviewed for plain error. See


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-40274

United States v. Willingham, 497 F.3d 541, 544 (5th Cir. 2007) (stating that
arguments not presented to the district court are reviewed for plain error). But
see United States v. Gomez-Herrera, 523 F.3d 554, 564 (5th Cir. 2008) (declining
to decide the standard of review when the defendant failed to object to the
procedural reasonableness of his sentence), cert. denied, 77 U.S.L.W. 3324 (U.S.
Dec. 1, 2008) (No. 08-5226).
      The sentence of ninety-six months was within Lucero-Simental’s guideline
sentencing range and therefore is entitled to a presumption of reasonableness.
See United States v. Campos-Maldonado, 531 F.3d 337, 338 (5th Cir. 2008) (per
curiam), cert. denied, 129 S. Ct. 328 (2008). The district court provided sufficient
reasons for the sentence, addressing factors listed in 18 U.S.C. § 3553(a), see
Rita v. United States, 127 S. Ct. 2456, 2468 (2007); accordingly, Lucero-Simental
has failed to demonstrate error, plain or otherwise.
      AFFIRMED.




                                         2